McMurray, Presiding Judge.
Defendant appeals his conviction of conspiracy to commit the offense of trafficking in cocaine. Held:
Defendant contends the trial court erred in refusing to conduct an in camera inspection of the tape recorded statements of unindicted conspirators and in refusing to preserve the taped statements for review upon appeal. While the trial court examined a written summary of the statements at issue, defendant specifically requested (at trial following the State’s response to defendant’s general Brady motion) an in camera inspection of the tape recordings. A trial court is required to make an in camera inspection of specific items of evidence or information assertedly discoverable under Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215). Therefore, in the case sub judice the trial court was required to comply with the specific request for an in camera inspection of the tape recordings. Tribble v. State, 248 Ga. 274 (280 SE2d 352). In accordance with such cases as Hill v. State, 250 Ga. 164, 165 (2) (295 SE2d 838), and Castillo v. State, 166 Ga. App. 817, 822 (4) (305 SE2d 629), the case sub judice is remanded with direction that the trial court conduct an in camera inspection of the tape recordings at issue. Upon the completion of this procedure by the trial court, defendant may file an out-of-time appeal.

Case remanded with direction.


Birdsong, C. J., Banke, P. J., Sognier and Benham, JJ., concur. Deen, P. J., Carley, Pope and Beasley, JJ., dissent.